Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 10-18. 
Claim 5: The method of claim 1, wherein the step of depositing the plurality of chassis further comprise placing the backsheet of each chassis directly onto the second surface of the first continuous substrate. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Schneider et al. (US Pub. No.: 2013/0255862 Al) discloses a method for assembling disposable diaper pants, the method comprising the steps of:
advancing a second continuous substrate having a first surface and an opposing second surface in the machine direction, and defining a width in the cross direction;

cutting the elastic laminate along the machine direction to form a first continuous elastic laminate and a second continuous elastic laminate, wherein the first continuous elastic laminate includes the first graphic and the second graphic;
separating the first continuous elastic laminate in the cross direction from the second continuous elastic laminate;
depositing a plurality of chassis spaced apart from each other along the machine direction onto the first continuous elastic laminate and the second continuous elastic laminate;
folding each chassis along the lateral axis to position the first continuous elastic laminate into a facing relationship with the second continuous elastic laminate; and cutting the first and second continuous elastic laminates into discrete pieces.
Costello et al. (US Pub. No.: 2005/0217791 Al) discloses a method for assembling disposable diaper pants, the method comprising steps of:
advancing substrate (101) through printer (37) and printer (39) to print different designs, wherein printer (37) is contact printer and printer (39) is non-contact printer (Fig. 1; ¶0028-0032).

Cited prior art of references alone or in combination fails to discloses or provide any motivation of “…advancing a first continuous substrate having a first surface and an opposing second surface in a machine direction at a first speed, and defining a width in a cross direction;

decelerating a portion of the first continuous substrate to a second speed; inkjet printing a second graphic on the portion of the first continuous substrate while at the second speed, the second graphic comprising a second print resolution, wherein the second print resolution is greater than the first print resolution;
accelerating the portion of the first continuous substrate from the second speed to the first speed…” 
Regarding claim 19 the cited prior art of references alone or in combination fails to discloses or provide any motivation of “…advancing a first continuous substrate having a first surface and an opposing second surface in a machine direction at a first speed, and defining a width in a cross direction;
inkjet printing a first graphic on the first continuous substrate while the first continuous substrate is advancing at the first speed, the first graphic comprising a first print resolution;
decelerating a portion of the first continuous substrate to a second speed; inkjet printing a second graphic on the portion of the first continuous substrate while at the second speed, the second graphic comprising a second print resolution greater than the first print resolution;
accelerating the portion of the first continuous substrate from the second speed to the first speed…”


. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/VISHAL I PATEL/Primary Examiner, Art Unit 1746